                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

 UNITED STATES OF AMERICA,                           CRIMINAL NO. 5:17-cr-52-KKC
                                                  (Related Civil Action No. 5:18-cv-626)
       Plaintiff,

 v.                                                       OPINION AND ORDER

 MELVIN TREMAYNE MAHONE, JR.,
       Defendant.



                                          *** *** ***

       This matter is before the Court on defendant Melvin Tremayne Mahone Jr.’s motion

to vacate his sentence (DE 119) under 28 U.S.C. § 2255 and the magistrate judge’s

recommendation that the motion be denied (DE 131).

      The defendant pleaded guilty to two charges: possessing heroin and fentanyl with the

intent to distribute it in violation of 21 U.S.C. § 841(a)(1) and possessing firearms in

furtherance of drug-trafficking crimes in violation of 18 U.S.C. § 924(c)(1)(A)(i). (DE 115,

Judgment.) The Court sentenced the defendant to 120 months on the distribution charge

and 60 months on the firearms charge to be served consecutively for a total term of 180

months. (DE 115, Judgment.)

      The magistrate judge has entered a recommendation that the defendant’s current

petition be denied. Mahone has not filed any objections to the recommendation. Further,

the Court has reviewed the recommendation and agrees with its analysis.

      Accordingly, the Court hereby ORDERS as follows:

      1) the Report and Recommendation (DE 131) is ADOPTED as the Court’s opinion;
2) Mahone’s motion for addendum (DE 124) is GRANTED to the extent that he seeks

   to add a claim to his § 2255 motion;

3) Mahone’s motion to vacate under 28 U.S.C. § 2255 (DE 119) is DENIED;

4) a certificate of appealability will not be issued, Mahone having failed to make “a

   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2);

   and

5) a judgment consistent with this order and the Report and Recommendation will be

   entered.

         Dated April 2, 2020




                                          2
